DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 04/26/2021 regarding claims 1-10 is fully considered. Of the above claims, claims 2, 9 and 10 have been canceled; claims 1, 3, 5 and 6 have been amended.
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1, 4 and 8 is the inclusion of method steps of a method for assessing the condition and improving the printing quality of printing nozzles, the method steps including printing at least one nozzle test chart formed of a specific number of horizontal rows of equidistant vertical lines printed periodically and disposed underneath one another, with only every nth printing nozzle in a width direction of a printhead contributing to the nozzle test chart in each respective row of the nozzle test chart and with n corresponding to a different number between one and the specific number of horizontal rows for every row; using a computer to record and digitize the printed nozzle test chart and analyze the nozzle test chart in terms of a condition of contributing printing nozzles; using the printing nozzles to additionally print horizontal lines between the horizontal rows, the horizontal lines complementing the equidistant printed vertical lines to form quadrangular objects being specifically used by 
The primary reason for allowance of claim 3 is the inclusion of method steps of a method for assessing the condition and improving the printing quality of printing nozzles, the method steps including printing at least one nozzle test chart formed of a specific number of horizontal rows of equidistant vertical lines printed periodically and disposed underneath one another, with only every nth printing nozzle in a width direction of a printhead contributing to the nozzle test chart in each respective row of the nozzle test chart and with n corresponding to a different number between one and the specific number of horizontal rows for every row; using a computer to record and digitize the printed nozzle test chart and analyze the nozzle test chart in terms of a condition of contributing printing nozzles; using the printing nozzles to additionally print horizontal 
The primary reason for allowance of claim 5 is the inclusion of method steps of a method for assessing the condition and improving the printing quality of printing nozzles, the method steps including printing at least one nozzle test chart formed of a specific number of horizontal rows of equidistant vertical lines printed periodically and disposed underneath one another, with only every nth printing nozzle in a width direction of a printhead contributing to the nozzle test chart in each respective row of the nozzle test chart and with n corresponding to a different number between one and the specific number of horizontal rows for every row; using a computer to record and digitize the printed nozzle test chart and analyze the nozzle test chart in terms of a condition of contributing printing nozzles; carrying out the step of recording the printed nozzle test chart by slightly overexposing the nozzle test chart to make porous equidistant vertical lines caused by weak nozzles more visible; using the printing nozzles to additionally print horizontal lines between the horizontal rows, the horizontal lines complementing 
The primary reason for allowance of claims 6 and 7 is the inclusion of method steps of a method for assessing the condition and improving the printing quality of printing nozzles, the method steps including printing at least one nozzle test chart formed of a specific number of horizontal rows of equidistant vertical lines printed periodically and disposed underneath one another, with only every nth printing nozzle in a width direction of a printhead contributing to the nozzle test chart in each respective row of the nozzle test chart and with n corresponding to a different number between one and the specific number of horizontal rows for every row; using a computer to record and digitize the printed nozzle test chart and analyze the nozzle test chart in terms of a condition of contributing printing nozzles; using the printing nozzles to additionally print horizontal lines between the horizontal rows, the horizontal lines complementing the equidistant printed vertical lines to form quadrangular objects being specifically used by the computer to analyze the condition of the contributing printing nozzles; using the computer to binarize the recorded and digitized nozzle test chart for analysis by the computer in accordance with a dynamically detected threshold and using the computer to implement object recognition based on the thus obtained binarized nozzle test chart to detect the quadrangular objects; and then taking measures to improve the printing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





30 July 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853